 

Exhibit 10.1

 

[tlogo.jpg] 

7300 College Boulevard

Suite 302

Overland Park, KS 66210 USA

 

+1 913 345.9315  Telephone

+1 913 234.3383  Facsimile

www.cartesian.com

 

September 29, 2015

 

John C. Ferrara

 

 

 

Dear John:

 

This Agreement confirms the terms of Your employment as Chief Financial Officer,
constituting the roles of principal financial officer and principal accounting
officer, of Cartesian, Inc. (the “Company”).

 

1.          Term. The initial term of this Agreement shall be one year from the
date first noted above, unless such term is terminated earlier pursuant to
paragraph 12 below (the “Term”). The Agreement shall automatically renew for
successive one-year renewal terms unless either party gives the other party
sixty (60) days advance notice of their intent not to renew.

 

2.          Base Salary. You will be paid in bi-weekly installments based on an
annual salary of $250,000. This base salary shall be reviewed annually and
adjusted upwards as may be deemed appropriate by the Compensation Committee of
the Cartesian Board of Directors.

 

3.          Bonus. As the Chief Financial Officer of the Company, You will be
eligible to receive annual bonus of up to fifty (50%) of your base salary. The
Bonus will be earned on your achievement of personal and company objectives as
agreed with the Chief Executive Officer and the Compensation Committee of the
Cartesian Board of Directors. Any earned Bonus will be paid within forty-five
(45) days of the close of each fiscal quarter, subject to a 10% holdback.  Any
unpaid earned Bonus will be paid within sixty (60) days of the close of each
fiscal year.

 

4.          Duties. Your duties and functions as the Chief Financial Officer of
the Company will be defined by the Company in its sole and exclusive discretion,
which duties You agree to perform, unless You believe such duties require You to
do something unlawful or unethical or not customary and usual for a position as
CFO of the Company, in which case You agree to bring the matter to the attention
of the Company as soon as is reasonably practicable. The Company reserves the
right to amend or modify Your duties in its sole and exclusive discretion at any
time for any reason, provided that in all events Your duties are consistent with
those customary and usual for a position as the Chief Financial Officer of the
Company. In performing Your duties, You shall devote substantially all working
time, ability and attention to the business of the Company, You will act to the
best of Your ability to further the best interest of the Company, and, in
accordance with the highest ethical standards, You shall seek to maximize the
financial success of the Company’s business and to optimize the goodwill and
reputation of the Company within its industry and with its customers, and You
shall not – directly or indirectly – render any services to or for the benefit
of any other business, whether for compensation or otherwise, without the prior
written approval of the CEO of the Company. Your employment with the Company
shall at all times be subject to the Company’s then applicable policies and
practices.

 

 [tlogo1.jpg]  

 

 

Cartesian – Ferrara Employment Agreement

September 29, 2015

Page 2 of 11

 

5.          Benefits. In addition to the compensation in paragraphs 2 and 3 of
this Agreement, You shall be eligible for the following:

 

a.           Participation in Employee Plans. You shall be eligible to
participate in any health, disability, and group term life insurance plans or
other perquisites and fringe benefits that the Company extends generally from
time to time to Officers of the Company.

 

b.           Paid Time Off. You shall be eligible for Paid Time Off in
accordance with the Company’s Paid Time Off policy then in effect and applicable
to Officers of the Company.

 

c.           Stock Option Award. You will be granted 100,000 non-qualified stock
options with vesting as follows:

 

·37,500 vest when the market closing price of the stock is at $4 or greater for
30 consecutive days

·37,500 vest when the market closing price of the stock is at $5 or greater for
30 consecutive days

·25,000 vest when the market closing price of the stock is at $6 or greater for
30 consecutive days

 

This grant is subject to approval by the Company’s Compensation Committee after
the commencement of your employment and at such time the Company is not in a
“blackout period” pursuant to the Company’s Policy on Granting Equity Awards.
The exercise price of the options will be the market closing price on the date
of grant by the Compensation Committee. The grant details will be provided in a
separate Grant Agreement once the options have been granted.

 

d.           Relocation. Cartesian recognizes that, after you and your family
have moved to Boston, you will have an ongoing mortgage and housing in
Connecticut until such time as you can sell the Connecticut house. Once you and
your family have relocated to Boston, Cartesian will provide relocation
assistance up to $6,000 per month. This relocation assistance will terminate at
the sooner of a) your house in Connecticut is sold or b) a $36,000 cap is
reached. These relocation assistance payments will be grossed up for taxes.
Cartesian will also reimburse up to $10,000 of tax deductible moving expenses
such as packers, moving van, storage and transportation costs for the move from
Connecticut to Boston. This $10,000 moving expense reimbursement will not be
grossed up for taxes.

 

 [tlogo1.jpg]  

 

 

Cartesian – Ferrara Employment Agreement

September 29, 2015

Page 3 of 11

 

6.          Reimbursement of Expenses. Subject to such rules and procedures as
the Company from time to time specifies, the Company shall reimburse You on a
bi-weekly basis for reasonable business expenses necessarily incurred in the
performance of Your duties under this Agreement.

 

7.          Confidentiality/Trade Secrets. You acknowledge Your position with
the Company is one of the highest trust and confidence, both by reason of Your
position and by reason of Your access to and contact with the trade secrets and
confidential and/or proprietary information of the Company. Both during the Term
of this Agreement and thereafter, You therefore covenant and agree as follows:

 

a.           You shall use Your best efforts and exercise utmost diligence to
protect and to safeguard the trade secrets and confidential and/or non-public
proprietary information of the Company, including, but not limited to, the
identity of its current and/or prospective customers, suppliers, and licensors;
its arrangements with its customers, suppliers, and licensors; and its
technical, financial, and marketing data, records, compilations of information,
processes, programs, methods, techniques, recipes, and specifications relating
to its customers, suppliers, licensors, products, and services;

 

b.           You shall not disclose any of the Company’s trade secrets or
non-public confidential and/or proprietary information, except as may be
required in the course of Your employment with the Company or as required by
law, in which case You agree to provide the Company with as much notice as is
reasonably practicable in the event the Company wishes to intervene to protect
its rights; and

 

c.           You shall not use, directly or indirectly, for Your own benefit or
for the benefit of another, any of the Company’s trade secrets or confidential
and/or proprietary information.

 

All files, records, documents, drawings, specifications, memoranda, notes, or
other documents depicting, reflecting or derived from trade secrets or
non-public proprietary or confidential information, whether prepared by You or
otherwise coming into Your possession, shall be the exclusive property of the
Company and shall be delivered to the Company and not reproduced and/or retained
by You upon termination of Your employment for any reason whatsoever or at any
other time upon request of the Company.

 

8.          Discoveries. In addition to Your services, the Company shall
exclusively own forever and throughout the world all rights of any kind or
nature now or hereafter known in and to all of the products of Your services
performed under this Agreement in any capacity and any and all parts thereof,
including but not limited to copyright, patent, and all other property or
proprietary rights in or to any ideas, concepts, designs, drawings, plans,
prototypes, or any other similar creative works and to the product of any or all
of such services under this Agreement (“Inventions”). In addition, You hereby
agree, during and after the Term, to assign to the Company in writing (and to
take any and all other actions as the Company requests to carry out the intent
of this paragraph 8) any and all rights, title, or interest in any such
copyrights, patents, property or proprietary rights relating to the Inventions.
You acknowledge and agree that, for copyright purposes, You are performing
services as the Company’s employee-for-hire, which services include Inventions
relating to the Company’s business or research and development (which may be
defined in the Company sole and exclusive discretion and may change from time to
time), as well as Inventions developed with the use of the Company’s trade
secrets, confidential and/or proprietary information, facilities, or equipment.
You acknowledge and agree that all memoranda, notes, records, and other
documents made or compiled by You or made available to You during the Term
concerning Your services performed under this Agreement shall be the Company’s
property and shall be delivered by You to the Company upon termination of Your
employment or at any other time at the Company’s request.

 

 [tlogo1.jpg]  

 

 

Cartesian – Ferrara Employment Agreement

September 29, 2015

Page 4 of 11

 

9.          Non-Competition. You covenant and agree that, during the period of
Your employment and for one year after the termination of Your employment, You
shall not compete with the Company in any way, directly or indirectly, without
the prior written consent of the Company, including but not limited to as an
employee, employer, consultant, agent, principal, partner, shareholder,
corporate officer, director, or through any other kind of ownership (other than
ownership of securities of publicly held corporations of which You own less than
five percent 5% of any class of outstanding securities) or in any other
representative or individual capacity, engage in or render any services to any
person and/or business that provides, sells, distributes, or markets any
products or services that compete with the Company in the data communications,
telecommunications, media, entertainment or high tech consulting business (the
“Restricted Business Area”) within any geographic areas in which the Company
conducts or has conducted business or provides or has provided products or
service.

 

10.         Non-Solicitation. You covenant and agree that, during the period of
Your employment and for one year following termination of Your employment for
any reason by either You or the Company, You will not, either directly or
indirectly, for Yourself or for any third party, except as otherwise agreed to
in writing by the Company (a) employ or hire any person who is employed by the
Company (whether as an employee or as an independent contractor) with any
business or other entity that is engaged in the industry or any other segment of
the industry in which, during Your employment with the Company, the Company is
involved, may become involved in, or is considering becoming involved in; (b)
solicit, induce, recruit, or cause (or attempt to solicit, induce, recruit, or
cause) any other person who is employed by the Company (whether as an employee
or as an independent contractor) to terminate their employment for the purpose
of joining, associating, or becoming employed with any business or other entity
that is engaged in the industry or any other segment of the industry in which,
during Your employment with the Company, the Company is involved, may become
involved in, or is considering becoming involved in; or (c) solicit, induce,
recruit, or do business with (or attempt to solicit, induce, recruit, or do
business with) any entity or individual that was/is a customer/client of the
Company during the twelve month period prior to the termination of your
employment and/or a prospective customer/client of the Company during the
six-month period prior to the termination of your employment.

 

11.         Remedies for Breach of Covenants. Regarding paragraphs 7-10 of this
Agreement:

 

a.           The Company and You specifically acknowledge and agree that the
foregoing covenants in paragraphs 7-10 are reasonable in content and scope and
are given by You knowingly, willingly, voluntarily, and for adequate and valid
consideration. The Company and You further acknowledge and agree that, if any
court of competent jurisdiction or other appropriate authority disagrees with
the parties' foregoing agreement as to reasonableness, then such court or other
authority shall reform or otherwise modify the foregoing covenants of You in
paragraphs 7-10 only so far as necessary to be enforceable as reasonable,
notwithstanding and regardless of any law or authority to the contrary.

 

 [tlogo1.jpg]  

 

 

Cartesian – Ferrara Employment Agreement

September 29, 2015

Page 5 of 11

 

b.           The covenants set forth in paragraphs 7-10 of this Agreement shall
continue to be binding upon You notwithstanding the termination of Your
employment with the Company for any reason. Such covenants shall be deemed and
construed as separate agreements independent of any other provisions of this
Agreement and any other agreement between You and the Company. The existence of
any claim or cause of action by You against the Company, other than a material
breach of this Agreement, shall not constitute a defense to the enforcement by
the Company of any or all such covenants. You expressly agree that the remedy at
law for the breach of any covenants set forth in Sections 7 through 10 is
inadequate, that You shall not defend against any claim by the Company on the
basis of an adequate remedy of law, that injunctive relief and specific
performance shall be available to prevent the breach or any threatened breach
thereof, that the party bringing the claim shall not be required to post bond in
pursuit of such claim, and that the prevailing party shall on any such claim be
entitled to recover attorneys’ fees, expert witness fees, and costs incurred in
pursuit of such claim, notwithstanding and regardless of any law or authority to
the contrary.

 

c.           Nothing herein contained is intended to waive or to diminish any
right the Company or You may have at law or in equity at any time to protect and
defend legitimate property interests, including business relationships with
third parties, the foregoing provisions being intended to be in addition to and
not in derogation or limitation of any other right the Company or You may have
at law or in equity.

 

12.         Termination. This Agreement (other than paragraphs 7-10 hereof,
which shall survive any termination hereof for any reason) may be terminated as
follows:

 

(a)          Termination by the Company due to Death or Disability. In the event
of Your death or Disability (as defined herein) during the Term, this Agreement
shall terminate and You (or Your estate) shall be entitled to any compensation
earned by You through the date of such death/Disability and to any standard
benefits then provided by the Company to employees at Your level for such
death/Disability. In addition, the Company shall reimburse You or Your estate
for expenses accrued and payable under Section 6 hereof and provide all other
vested accrued benefits to which You are entitled under any agreements between
You and the Company and any applicable Company plans, programs, policies or
arrangements, including without limitation any Incentive Compensation Agreement.
For purposes of this Agreement, “Disability” shall mean Your physical or mental
disability so as to render You substantially incapable – as determined by the
Company in its reasonable discretion – of carrying out the essential functions
of Your employment as defined by the Company for a period of 45 consecutive days
or more or for more than 90 days in a twelve month period.

 

 [tlogo1.jpg]  

 

 

Cartesian – Ferrara Employment Agreement

September 29, 2015

Page 6 of 11

 

(b)          Termination by the Company Due to Cause. The Company may terminate
this Agreement at any time, with or without Cause, upon written notice to You.
If the Company terminates this Agreement with Cause, then You shall receive Your
Base Salary and accrued but unused vacation time through such date of
termination. In addition, the Company shall reimburse You or Your estate for
expenses accrued and payable under Section 6 hereof and provide all other vested
accrued benefits to which You are entitled under any agreements between You and
the Company and any applicable Company plans, programs, policies or
arrangements, including without limitation any Incentive Compensation Agreement.

 

For purposes of this Agreement, “Cause” occurs when You, in the Company’s good
faith belief, do any of the following:

 

(i)          Commit any criminal act under federal, state or local law, where
such act would be a) a felony or b) a crime involving moral turpitude which, in
the reasonable judgment of the Company, has materially interfered or will
materially interfere with Your ability to perform Your duties hereunder, or has
caused or will cause harm to the Company or its business; provided that, for
purposes of this provision, a finding of guilt and/or plea of guilty/nolo
contender (no contest) is sufficient but not necessary.

 

(ii)         Breach any material provision of this Agreement, including, but not
limited to by acting dishonestly or negligently regarding Your performance
hereunder.

 

(iii)        Fail to perform Your duties under this Agreement (other than for
reasons related to illness, injury or temporary disability).

 

(iv)        Violate any applicable local, state or federal law relating to
discrimination or harassment.

 

(v)         Violate the Company’s policies and/or practices applicable to
employees at Your level, including, but not limited to, its employment policies
and/or practices, including but not limited to non-discrimination,
anti-harassment and non-retaliation policies and practices.

 

(vi)        Take any action, whether intentionally or not, or fail to act where
such action/inaction has the effect of undermining or harming the Company, its
business, its reputation or its customers/clients/employees.

 

(vii)       Fail to comply with any reasonable oral or written report or
directive of the Chief Executive Officer or the Board of Directors of the
Company.

 

Termination for cause under subsections (iii), (v) or (vii), or any non-willful
violation of subsections (ii) or (vi), is subject to the requirement that (a)
the Company provides written notification to You sufficiently describing the
event or condition allegedly giving rise to the Cause, (b) You are provided at
least ten (10) days to remedy the event or condition provided it is capable of
being remedied, and (c) You fail to remedy the event or condition within said
ten-day notice.

 

 [tlogo1.jpg]  

 

 

Cartesian – Ferrara Employment Agreement

September 29, 2015

Page 7 of 11

 

(c)          Termination by the Company Other than Due to Death, Disability or
Cause. If the Company terminates this Agreement without Cause, or fails to allow
for the renewal of the Term pursuant to Section 1 hereof, then the Company shall
1) pay Your Base Salary and accrued but unused vacation time through the date of
such termination 2) provide you with severance pay consisting of six (6) months
base salary (payable over six months according to the Company’s then regular
payroll schedule), 3) pay the first six (6) months of premium for any COBRA
coverage you elect through the Company, if any, 4) make reimbursement for
expenses accrued and payable under Section 6 hereof, and 5) provide all other
vested accrued benefits to which You are entitled under any agreements between
You and the Company and any applicable Company plans, programs, policies or
arrangements, including without limitation any Incentive Compensation Agreement.
If the payment of severance benefits will cross calendar years, the Company
reserves the right to pay any portion of the Severance Benefits in a lump sum.

 

(d)          Termination by You. You may terminate this Agreement and Your
employment hereunder at any time upon thirty (30) days written notice to the
Company and such termination shall be effective as of the date stated in such
notice.

 

(i)          Termination by You Other than for Constructive Termination. In the
event You terminate Your employment for other than Constructive Termination, You
shall receive Your Base Salary even if the Company relieves You of Your duties
during any notice period, as it is entitled to do. In addition, the Company
shall reimburse You or Your estate for expenses accrued and payable under
Section 6 hereof and provide all other vested accrued benefits to which You are
entitled under any agreements between You and the Company and any applicable
Company plans, programs, policies or arrangements, including without limitation
any Incentive Compensation Agreement.

 

(ii)         Termination by You for Constructive Termination. Notwithstanding
anything in this Agreement to the contrary, a “Constructive Termination” will be
deemed to have occurred pursuant to this Section 12 if there should occur the
following:

 

   A.           a material adverse change in Your position or duties or title
causing it to be of materially less authority, duty or responsibility without
Your written consent;

 

   B.           a material reduction, without Your written consent or except as
expressly permitted in this Agreement, in Your Base Salary or target bonus
percentage;

 

 [tlogo1.jpg]  

 

 

Cartesian – Ferrara Employment Agreement

September 29, 2015

Page 8 of 11

 

   C.           a relocation of Your principal place of employment by more than
50 miles without Your consent;

 

Notwithstanding the above, in no event shall a Constructive Termination exist
unless (1) You provide a written notification to the Company sufficiently
describing the event or condition alleged to give rise to the Constructive
Termination within 90 days of the initial existence of such event or condition,
(2) the Company is provided at least 30 days to remedy the event or condition
provided it is capable of being remedied, and (3) the Company fails to
reasonably cure the event or condition within said 30-day notice.

 

In the event You terminate Your employment due to a Constructive Termination,
the Company shall 1) pay Your Base Salary and accrued but unused vacation time
through the date of such termination 2) provide you with severance pay
consisting of six (6) months base salary (payable over six months according to
the Company’s then regular payroll schedule), 3) pay the first six (6) months of
premium for any COBRA coverage you elect through the Company, if any, 4) make
reimbursement for expenses accrued and payable under Section 6 hereof, and 5)
provide all other vested accrued benefits to which You are entitled under any
agreements between You and the Company and any applicable Company plans,
programs, policies or arrangements, including without limitation any Incentive
Compensation Agreement. If the payment of severance benefits will cross calendar
years, the Company reserves the right to pay any portion of the Severance
Benefits in a lump sum.

 

(e)          Upon termination for any reason, You (i) agree to provide
reasonable cooperation to the Company at the Company’s expense in winding up
Your work for the Company and transferring that work to other individuals as
designated by the Company, and (ii) agree reasonably to cooperate with the
Company in litigation as requested by the Company.

 

(f)          To be eligible for any payments under this Section 12, You must (i)
execute and deliver to the Company a final and complete release in a form that
is acceptable and approved by the Company, and (ii) in the Company’s good faith
belief, be in full compliance with the provisions of paragraphs 7-10 hereof at
the time of any such payment.

 

13.         Change in Control Benefits. Should there occur a Change in Control
(as defined below), the following provisions shall become applicable:

 

(a)          During the period (if any) following a Change in Control that You
shall continue to provide services under this Agreement, then the terms and
provisions of this Agreement shall continue in full force and effect.

 

 [tlogo1.jpg]  

 

 

Cartesian – Ferrara Employment Agreement

September 29, 2015

Page 9 of 11

 

(b)          Notwithstanding any other provision of Section 12, in the event of
a termination by the Company pursuant to Section 12(c) or by You pursuant to
Section 12(d)(ii) at any time within three (3) months before or twelve (12)
months after a Change in Control, the Company shall promptly 1) pay Your Base
Salary and accrued but unused vacation time through the date of such termination
2) provide You with severance pay consisting of twelve (12) months base salary,
3) pay the first twelve (12) months of premium for any COBRA coverage You elect
through the Company, if any, 4) make reimbursement for expenses accrued and
payable under Section 6 hereof, and 5) provide all other vested accrued benefits
to which You are entitled under any agreements between You and the Company and
any applicable Company plans, programs, policies or arrangements, including
without limitation any Incentive Compensation Agreement. If the payment of these
Change in Control Benefits will cross calendar years, the Company reserves the
right to pay any portion of the Change in Control Benefits in a lump sum.

 

(c)          For purposes of this Section 13, a “Change of Control” shall be
deemed to occur upon the earlier to occur of an event described below, the
Company entering a definitive agreement to accomplish a transaction or event as
described below, or a vote of the directors of the Company approving a
definitive agreement for such a transaction or event as described below:

 

(i)          the sale, lease, conveyance or other disposition of at least fifty
percent (50%) of the Company’s assets as an entirety or substantially as an
entirety to any person, entity or group of persons acting in concert other than
in the ordinary course of business;

 

(ii)         any transaction or series of related transactions (as a result of a
tender offer, merger, consolidation or otherwise) that results in any Person (as
defined in Section 13(h)(8)(E) under the Securities Exchange Act of 1934)
becoming the beneficial owner (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of more than 50% of the aggregate
voting power of all classes of common equity of the Company, except if such
Person is (i) a subsidiary of the Company, (ii) an employee stock ownership plan
for employees of the Company or (iii) a company formed to hold the Company’s
common equity securities, provided that, at the time such company became such
holding company, substantially all the stockholders of the Company comprise such
holding company’s stockholders and hold at least a majority of the voting power
of such holding company;

 

(iii)        a merger (in which the Company is not the surviving operating
entity), consolidation, liquidation or dissolution of Company or winding up of
the business of the Company

 

 [tlogo1.jpg]  

 

 

Cartesian – Ferrara Employment Agreement

September 29, 2015

Page 10 of 11

 

14.         Mitigation. In the event of termination of this Agreement for any
reason by either party, the Company shall be entitled to set off against the
unvested benefits (but not Base Salary Incentive Compensation, or vested
benefits) payable hereunder for any such unvested benefits provided to You from
any other source. The Company agrees that You are not required to seek other
employment or to attempt in any way to reduce any amounts payable to You by the
Company pursuant to this Agreement.

 

15.         Notices. Any notices to be given hereunder by either party to the
other may be effected either by personal delivery in writing or by mail,
registered or certified, postage prepaid, with return receipt requested. Mailed
notices shall be addressed as follows:

 

(a)          If to the Company:

Cartesian, Inc.

7300 College Boulevard – Suite 302

Overland Park, KS 66210

 

(b)          If to You:

John Ferrara

____________________

____________________

 

Either party may change its address for Notice by giving written notice to the
other.

 

16.         General Provisions:

 

a.           Governing law and Consent to Jurisdiction. This Agreement and all
disputes relating to Your employment with the Company shall be subject to,
governed by, and construed in accordance with the laws of the Commonwealth of
Massachusetts, irrespective of any choice of law and/or of the fact that one or
both of the parties now is or may become a resident of a different state. You
hereby expressly submit and consent to the exclusive personal jurisdiction and
exclusive venue of the federal and state courts of competent jurisdiction in the
Commonwealth of Massachusetts, notwithstanding any applicable law to the
contrary.

 

b.           Assignability. This Agreement, including but not limited to
paragraphs 7-10, shall be binding upon and inure to the benefit of the Company,
its respective successors, heirs, and assigns. Except as expressly set forth
herein, this Agreement may not be assigned by You without the express written
consent of the Company.

 

c.           Invalid Provisions. If any provision of this Agreement is held to
be illegal, invalid, or unenforceable, then such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part hereof;
and the remaining provisions hereof shall remain in full force and effect and
shall not be affected by the illegal, invalid, or unenforceable provision or by
its severance herefrom. Furthermore, in lieu of such illegal, invalid, or
unenforceable provision there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and still be legal, valid or
enforceable.

 

 [tlogo1.jpg]  

 

 

Cartesian – Ferrara Employment Agreement

September 29, 2015

Page 11 of 11

 

d.           Construction of Agreement. This Agreement sets forth the entire
understanding of the parties and supersedes all prior agreements or
understandings, whether written or oral, with respect to the subject matter
hereof. No terms, conditions or warranties, other than those contained herein,
and no amendments or modifications hereto shall be binding unless made in
writing and signed by the parties hereto. This Agreement shall not be strictly
construed against either party.

 

e.           Waiver. The waiver by either party hereto of a breach of any term
or provision of this Agreement shall not operate or be construed as a waiver of
a subsequent breach of the same provision by any party or of the breach of any
other term or provision of this Agreement.

 

f.            Titles. Titles of the paragraphs herein are used solely for
convenience and shall not be used for interpretation or construing any work,
clause, paragraph or provision of this Agreement.

 

g.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same instrument.

 

If the foregoing terms meet with our understanding, please sign this Agreement
where indicated below.

 

  Very truly yours,       CARTESIAN, INC.         By: /s/ Peter Woodward    
Peter Woodward     Chief Executive Officer

 

Confirmed as of the date first written above:

 

/s/ John C. Ferrara   John C. Ferrara  

 

 [tlogo1.jpg]  

